DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
By amendment filed January 12, 2022 claims 1, 4 and 6 have been amended, claim 7 has been cancelled and claims 8 through 15 are new. Claims 1, 2, 4, 6 and 8 through 15 are currently pending.

Information Disclosure Statement
The information disclosure statement filed January 14, 2022 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. The information disclosure statement lists an NPL document in the form of a Chinese Office Action which is not in English and therefore has not been considered.

Response to Arguments
Applicant’s arguments, filed January 12, 2022, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s arguments that Kingma teaches concentration ranges and wood product embodiments outside the scope of the claims, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP section 2123.II. Furthermore, applicant mischaracterizes the teaches of Kingma. Applicant argues that the crosslinkable nitrogen compounds are frequently in the range from 10 to 60% by weight, however cited Paragraph 0048 of Kingma actually disclose that 10 to 60% by weight of the composition is actually the crosslinkable nitrogen compound and alcohol. Kingma further teaches that the alcohol component, which reads on the compound having a hydroxyl group was present in the range of 1 to 50% by total weight of the composition (Paragraph 0048), which overlapped with the claimed range of 50-75 wt%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	Furthermore, applicant’s argument that Kingma and Kohno are directed to “large sized and harder” wood than that of the claims including table tops and flooring is not persuasive because these were just some examples uses of the modified wood of Kingma and applicant has 
Applicant’s argument that the claimed product and process produced unexpected and superior results is not persuasive because applicant has not provided any evidence to support these allegations. Instead applicant just alleges that this evidence is provided in the examples provided in the specification of the present application. "[A]ppellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness." Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). See MPEP section 716.02(b).II.
Furthermore, applicant’s argument that the folding test of Hamad is not the same as that disclosed in the claims is not persuasive because the folding test of the claims is not specifically required. Instead claim 6 only discloses “when subject to a folding resistance test” indicating that these limitations are optional. Furthermore, Hamad renders obvious that the formation of cracks/creases in wood during bending/folding was undesired in the art.

Claim Rejections - 35 USC § 112








The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon Claim 8 requires that the wooden sheet has a thickness from 0.05 to 4 mm which fails to limit the claims because parent claim 6 already requires this limitation.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over by Kingma et al (U.S. Patent Publication No. 2008/0226932) in view of Kohno et al (U.S. Patent # 5,728,269) and Hamad et al (U.S. Patent # 6,684,167).
In the case of claims 1 and 4, Kingma teaches a modified wood material (Abstract) wherein the modified wood material comprised a sheet of wood/veneer having a thickness of less than 5 mm (Page 2 Paragraph 0023 and Page 6 Paragraph 0091), which overlapped with the claimed range of a thickness in the range of 0.05 to 4 mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	Kingma further teaches that the wood material was modified with a modifying agent/aqueous composition (Page 4 Paragraphs 0059-0061) comprised of an acid (Page 3 Paragraph 0049) and a compound having a hydroxyl group in the form of alcohols (Page 3 Paragraph 0047). Furthermore, Kingma teaches that the alcohol was present in the amount of 1 to 50 wt% with respect to 100 wt% of the modifying agent/aqueous composition (Page 3 Paragraph 0048), which overlapped with the claimed range of 50-75 wt%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP. 
	Kingma does not specifically teach that the wooden sheet have a specific gravity from 0.2 to 1.5 or 0.5 to 1.2 g/cm3. However, Kingma teaches that the taught wood material was used as veneer material for flooring (Page 6 Paragraph 0091).
	Kohno teaches a board comprised of modified wood/lignocellulosic material (Abstract) which was used to form flooring (Column 14 Lines 14-22). Kohno further teaches that the board had a specific gravity in the range of 0.2 to 1.4 g/cm3 (Column 3 Lines 1-3).
	Based on the teachings of Kohno, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the wooden sheet of 3 because this was a known specific gravity range for wooden boards used as flooring. Furthermore, this range overlapped with the range of claim 4. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	As for the limitation that when the wooden sheet is subjected to the folding resistance test of claim 1 no visual crease occurs, Kingma does not specifically teach or suggest this limitation. However, it is the examiner’s position that the modified wood sheet of Kingma in view of Kohno would be capable of being used in the disclosed folding resistance test because it teaches a product substantially the same are required by the claims.
	Furthermore, Hamad teaches a method for predicting a score-line cracking propensity in wood-based material substrates (Abstract and Column 1 Line 56 through Column 2 Line 14) wherein a sheet of the material was wound/bent around a spindle/mandrel and was observed for the formation of creases/cracks because it was undesirable for wood to form cracks during bending (Column 3 Lines 30-49 and Column 5 Lines 46-60).
	Based on the teachings of Hamad, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have formed the wood sheet of Kingma in view of Kohno to not form any visual creases during folding because it was undesired in the art for wood to crack/crease during folding/bending. 
	As for claim 2, Kingma teaches that the compound having a hydroxyl included alkylene glycols and glycerin/glycerol (Page 3 Paragraph 0047).














Claims 6 and 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kingma et al in view of Hamad et al.
	In the case of claims 6 and 8, Kingma teaches a modified wood material (Abstract) wherein the modified wood material comprised a sheet of wood/veneer having a thickness of less than 5 mm (Page 2 Paragraph 0023 and Page 6 Paragraph 0091), which overlapped with the claimed range of a thickness in the range of 0.05 to 4 mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	Kingma further teaches that the wood material was modified with a modifying agent/aqueous composition (Page 4 Paragraphs 0059-0061) comprised of an acid (Page 3 Paragraph 0049) and a compound having a hydroxyl group in the form of alcohols (Page 3 Paragraph 0047).
	As for the limitation of when the wooden sheet is subjected to the folding resistance test of claim 6 no visual crease appears, Kingma does not specifically teach or suggest these limitations. However, it is the examiner’s position that performing this folding test is optional because the limitation discloses “when subject”.
	Furthermore, Hamad teaches a method for predicting a score-line cracking propensity in wood-based material substrates (Abstract and Column 1 Line 56 through Column 2 Line 14) wherein a sheet of the material was wound/bent around a spindle/mandrel and was observed for the formation of creases/cracks which were undesirable (Column 3 Lines 30-49 and Column 5 Lines 46-60).
	Based on the teachings of Hamad, it would have been obvious to have performed the testing process of Hamad on the wood material of Kingma in order to test the structural integrity 
	As for the mandrel/spindle diameter, temperature, duration and folding angle required by the claim neither Kingma nor Hamad teach these. However, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal mandrel/spindle diameters, folding angle, temperature and duration of the testing process of Kingma in view of Hamad through routine experimentation because these factors affect the formation of cracks/creases in the material during bending.
	As for claims 9, 10 and 14, Kingma teaches that the wooden sheet is impregnated/immersed in the modifying agent/composition simultaneously with heating to a temperature in the range of 15 to 50 ℃ (Pages 4-5 Paragraphs 0072 and 0074-0075), which overlapped with the claimed range of 50 to 200 ℃. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	Furthermore, Kingma teaches that the compound having a hydroxyl included alkylene glycols and glycerin/glycerol (Page 3 Paragraph 0047).
In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See section 2144.05.I of the MPEP.
	Kingma does not specifically teach that the solvent or additive/water was present in the amount of 1 to 95 wt%. However, section 2144.05.II.A of the MPEP states, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”
	Therefore, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have determined optimal concentration for the solvent/water of the composition of Kingma in view of Hamad through routine experimentation because the amount of water/solvent affected the viscosity of the modifying agent/composition.

Conclusion
	Claims 1, 2, 4, 6 and 8 through 15 have been rejected. No claims were allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712